DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MEQUILL DEVON JACKSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2174

                           [January 2, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 562017CF001781A.

   Carey Haughwout, Public Defender, and Paul Edward Petillo,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.